t c memo united_states tax_court richard e walbaum petitioner v commissioner of internal revenue respondent docket no filed date richard e walbaum pro_se vanessa m hoppe and priscilla a parrett for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to are whether petitioner is liable for a deficiency a sec_6651 addition_to_tax or alternatively a sec_6663 penalty sec_6651 and sec_6654 additions to tax and a sec_6673 penalty findings_of_fact petitioner did not file a federal_income_tax return in ametek inc ametek and google inc google paid petitioner dollar_figure and dollar_figure of nonemployee compensation respectively each company sent petitioner and respondent a form 1099-misc miscellaneous income on date respondent received petitioner’s form_1040 u s individual_income_tax_return petitioner attached two corrected forms 1099-misc which stated that he received no compensation from ametek and google petitioner signed the form_1040 and each corrected form 1099-misc under penalties of perjury in addition petitioner claimed one exemption and inserted a zero on each line relating to income adjusted_gross_income other taxes payments refund and amount you owe petitioner did not pay any federal_income_tax relating to in a letter to petitioner dated date respondent asserted that petitioner’s submission was frivolous and requested that he submit a corrected unless otherwise indicated all section references are to the internal_revenue_code in effect during the year in issue and all rule references are to the tax_court rules_of_practice and procedure return within days petitioner did not submit a corrected return respondent on date prepared a substitute for return sfr and on date sent petitioner a notice_of_deficiency relating to in the notice respondent determined a deficiency relating to unreported income from ametek and google a sec_6651 addition_to_tax for fraudulent_failure_to_file a tax_return or alternatively a sec_6663 fraud_penalty a sec_6651 addition_to_tax for failure to timely pay tax and a sec_6654 addition_to_tax for failure to pay estimated_tax on date petitioner while residing in california timely filed a petition with the court at trial on date respondent moved for the imposition of a sec_6673 penalty opinion petitioner contends that he has no federal_income_tax liability petitioner readily admits however that during he worked for ametek and google and received from these companies dollar_figure and dollar_figure respectively see 596_f2d_358 9th cir holding that the commissioner’s determination relating to unreported income is presumed pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure correct where it is supported by a minimal evidentiary foundation rev’g 67_tc_672 accordingly dollar_figure is includable in petitioner’s gross_income and he was required to file a tax_return see sec_61 sec_6011 sec_6012 petitioner further contends that the form_1040 he submitted constitutes a return and that he cannot be held liable for a sec_6651 addition_to_tax for fraudulent_failure_to_file a return pursuant to 82_tc_766 aff’d 793_f2d_139 6th cir a document is a return if the document contains sufficient data to calculate a tax_liability the document purports to be a return the taxpayer made an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer executed the document under penalties of perjury despite receiving income during petitioner submitted a form_1040 containing only zeros on relevant lines for computing his an appeal would lie to the court_of_appeals for the ninth circuit and we follow decisions that are squarely in point see 54_tc_742 aff’d 445_f2d_985 10th cir in 618_f2d_74 9th cir the court_of_appeals held that a form_1040 containing false or misleading figures was a return for purposes of sec_7203 ie the criminal section for willful failure_to_file a tax_return in 692_f2d_587 9th cir aff’g in part rev’g in part 74_tc_1160 the court_of_appeals held that a form_1040 that did not include amounts or descriptions for gross_income and deductions was a return for purposes of computing a civil_fraud penalty long and conforte do not address what constitutes a return for purposes of sec_6651 therefore they are not squarely in point see golsen v commissioner t c pincite tax_liability in addition petitioner attached corrected forms misc which indicated that he received no income and included meritless assertions accordingly the form_1040 petitioner submitted was not a return because he failed to make an honest and reasonable attempt to satisfy the requirements of the federal_income_tax law see beard v commissioner t c pincite see also 120_tc_163 the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return respondent has established that petitioner had an underpayment_of_tax and intended to evade tax see sec_7454 rule b 102_tc_632 t o determine whether petitioners’ failure_to_file was fraudulent we must consider the same elements as is done when considering sec_6663 petitioner submitted false tax forms ie on which he reported no tax_liability with the intent to conceal mislead and prevent the collection of tax see 796_f2d_303 9th cir aff’g tcmemo_1984_601 clayton v commissioner t c pincite holding taxpayers liable for a sec_6651 penalty where they submitted false forms and made a flagrant effort to conceal their tax_liability 92_tc_661 accordingly petitioner is liable for a sec_6651 addition_to_tax respondent determined that petitioner is liable pursuant to sec_6651 and sec_6654 for additions to tax for failure to timely pay tax and failure to pay estimated_tax relating to pursuant to sec_7491 respondent bears and has met the burden of producing evidence that it is appropriate to impose these additions to tax see sec_7491 116_tc_438 the sec_6651 addition_to_tax applies only when an amount is shown on a return see cabirac v commissioner t c pincite on the sfr which was prepared in conformity with the requirements of sec_6020 respondent calculated and reported a tax_liability see sec_6020 petitioner’s failure to timely pay tax was the result of willful neglect and not reasonable_cause see sec_6651 accordingly he is liable for this addition_to_tax see sec_6651 g with respect to the sec_6654 addition_to_tax respondent established that petitioner was required but failed to make an annual payment pursuant to the commissioner may prepare a substitute for return if a taxpayer fails to make a required return or makes a false_or_fraudulent_return see sec_6020 sec_6654 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent produced a form_3050 certification of lack of record and a certified transcript of petitioner’s account indicating that petitioner did not file a tax_return ie relating to the preceding year in addition respondent established pursuant to the sfr that petitioner had a tax_liability petitioner does not meet the requirements of any exceptions to sec_6654 see sec_6654 accordingly he is liable for this addition_to_tax see sec_6654 sec_6673 authorizes this court to impose a penalty of not more than dollar_figure whenever it appears that a taxpayer’s position in a proceeding is frivolous groundless or instituted primarily for delay we decline to impose this penalty but admonish petitioner that he may be subject_to it if he asserts frivolous or groundless contentions in a subsequent court_proceeding contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent a substitute for return is prima facie valid and sufficient for all legal purposes see sec_6020
